DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 9/21/2020.
Claims 1-27 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 recite the limitation "to at least one of the intersection, the pedestrian crossing, and the sidewalk".  There is insufficient antecedent basis for the intersection, pedestrian crossing, and sidewalk, which are all missing basis this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Pub No. 20190043353).

Regarding claim 1
	
A vehicle comprising: (“FIG. 1 illustrates a non-limiting example of a host vehicle 20 that includes a traffic blocking avoidance system 22” [12])

a power unit which is electrically controllable; (“The host vehicle 20 may be an automated vehicle … As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes, and other aspects of the operation of the host vehicle 20 necessary for the host vehicle 20 to travel” [12] the vehicle is necessarily using an electric control unit to autonomously control the vehicle. The system is controlling the speed of the vehicle which includes increasing the speed which is achieved by controlling the power unit of the vehicle. The system is inherently electronically controlling the power unit of the vehicle)

a steering device which is electrically controllable; (“As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12] Modern cars and autonomous vehicles are controlled by electronic system regarding the drive systems. The steering is inherently electronically controllable though not explicitly stated)

a braking device which is electrically controllable; (“As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12] Modern cars and autonomous vehicles are controlled by electronic system regarding the drive systems. The braking is inherently electronically controllable though not explicitly stated)

a sensor circuit configured to detect an external obstacle; (“The traffic blocking avoidance system 22 may include an object detection device 56 that may include at least one detector, an intersection locator device 58, and a controller 60. The object detection device 56 may be mounted to and toward the front of the host vehicle 20, and may be any number of a Light Detection And Ranging (LiDAR) device, an imaging device (e.g., camera and/or video), a radar device, and others used to detect various objects including other vehicles.” [19]

a processor; and (“The controller 60 may include a processor 64” [20]

a memory storing a program, (“The storage medium 66 of the controller 60 may be non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data, hereafter referred to as an application 68 (e.g., a computer software product).” [20]

wherein the vehicle is configured to autonomously travel on a predetermined traveling route by electrically controlling at least one of the power unit, the steering device, and the braking device, wherein the sensor circuit is configured to detect the obstacle in a first region which is located on the predetermined traveling route and in a second region which is adjacent to the first region on the predetermined traveling route, the second region being farther than the first region, and (“the intent of the host vehicle 20 is to travel North-bound and is located in lane 30N.” [14]; “As part of a fully automated vehicle, the system 22 may control the speed, direction (e.g., steering), brakes,” [12]; “The object detection device 56 may be mounted to and toward the front of the host vehicle 20, and may be any number of a Light Detection And Ranging (LiDAR) device, an imaging device (e.g., camera and/or video), a radar device, and others used to detect various objects including other vehicles.” [19]; “Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16]; System is traveling north along the vehicles planned path, system is autonomously controlled using the steering and breaking device while sensing an obstacle in the environment. As shown in fig 2, the system is detecting a first region, the intersection 24, and a second region, 30n/46, which is adjacent to the first region and further than the first region.

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; and there is no obstacle in the second region, and (“The storage medium 66 of the controller 60 may be non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more System enters the first region when the second region 30n does not have an obstacle in it

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region; and there is an obstacle in the second region. (“Although the North bound lane 30N has the right-of-way for a period of time, the system 22 of the host vehicle 20 generally functions to prevent the host vehicle from entering the intersection 24 until the leading vehicle (e.g., vehicle 34) has at least cleared the intersection 24. Therefore, if the intent of the host vehicle 20 is to travel straight and through the intersection 24, the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System will prevent vehicle from entering the first region until the second region is clear of obstacles. The system will not let the vehicle progress to 24 until vehicle 34 is a certain distance 46 past intersection 24. 46 is the second region which must be cleared before entrance is allowed to intersection 24.)

Regarding claim 2:

Kim disclosed the limitations of claim 1
Kim further teaches

wherein the first region corresponds to at least one of the intersection, the pedestrian crossing, and the sidewalk. ( Fig 2, item 24 The intersection is the first region; “Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16]

Regarding claim 3:

As shown in the rejection above, Kim disclosed the limitations of claim 2
Kim further teaches

wherein the second region does not correspond to at least the intersection, the pedestrian crossing, and the sidewalk. (Fig 2, 30N where the second region is outside of the intersection/ crosswalk.)

Regarding claim 4:

As shown in the rejection above, Kim disclosed the limitations of claim 3
Kim further teaches

wherein the second region is located on a roadway. (Fig 2, 30N where the second region is a roadway)

Regarding claim 5:

As shown in the rejection above, Kim disclosed the limitations of claim 4
Kim further teaches

wherein the second region is longer than an overall length of the vehicle in a direction along the predetermined traveling route. (“The object monitoring module 74 may communicate with the determination module 78 configured to compare the distance 90 to a threshold distance 92 (see FIG. 2) that may generally equal a width 94 of the intersection 24 plus the distance 46 that may represent the length of the host vehicle 20 (see FIG. 2).” [28]; “When the determination module 78 determines that the distance 90 is about equal to or greater than the threshold distance 92,” [30] Systems threshold distance of region two is based on the own vehicles length. The system does not move the vehicle forward until it senses that a gap the length of the vehicle is open in the second region, this means that the area of the second region must be at least longer than the vehicles length as it otherwise would still sense an obstacle in the second area and would prevent forward movement of the vehicle)


Regarding claim 6:

As shown in the rejection above, Kim disclosed the limitations of claim 5
Kim further teaches

wherein the second region is shorter than twice the overall length of the vehicle in the direction along the predetermined traveling route. (Fig 2, 30N; (“The object monitoring module 74 may communicate with the determination module 78 configured to compare the distance 90 to a threshold distance 92 (see FIG. 2) that may generally equal a width 94 of the intersection 24 plus the distance 46 that may represent the length of the host vehicle 20 (see FIG. 2).” [28]; The threshold distance is generally equal to the distance that may represent the length of the host vehicle. Twice the length would not be seen as generally the length of the host vehicle. Further, it would be obvious to one in the art that the required sensing distance in area 30N should be shorter than twice the length of the vehicle. The claimed invention is directed to prevention of blocking the box which is caused by a vehicle entering intersection 24 when there is not enough space in 30N for the vehicle to fully exit the intersection. If an area of twice the own vehicles length is available in area 30N, the vehicle would simply move the vehicle into the open lane as is widely known in the art.


Regarding claim 16:

As shown in the rejection above, Kim disclosed the limitations of claim 1.
Claim 16 recites a Mountable control device having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1. 


Regarding claim 17:

As shown in the rejection above, Kim disclosed the limitations of claim 16.
Claim 17 recites a Mountable control device having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2. 

Regarding claim 18:

As shown in the rejection above, Kim disclosed the limitations of claim 17.
Claim 18 recites a Mountable control device having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3. 

Regarding claim 19:

As shown in the rejection above, Kim disclosed the limitations of claim 18.
Claim 19 recites a Mountable control device having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 20:

As shown in the rejection above, Kim disclosed the limitations of claim 19.
Claim 20 recites a Mountable control device having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5. 

Regarding claim 21:

As shown in the rejection above, Kim disclosed the limitations of claim 20.
Claim 21 recites a Mountable control device having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-9, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ando (U.S. Pub No. 20170169709)

Regarding Claim 7
As shown in the rejection above, Kim teaches the limitations of claim 1
	Kim further teaches
perform control such that the vehicle enters the first region in a case where: 
there is no obstacle in the first region; there is no obstacle in the second region; (Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16] System moves forward vehicle when there is no obstacle in the first or second region

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: there is no obstacle in the first region; there is no obstacle in the second region; (Fig 2, 44, showing a vehicle in a third region not on the predetermined traveling route which is adjacent to the first region.; “the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System will stop the vehicle before the intersection to prevent blocking of the box

Kim does not explicitly teach, detection of an obstacle in a third region which is not located on the predetermined traveling route and that control is performed when there is no obstacle moving toward the second region in the third region, and perform control such that the vehicle does not enter the first region and stops before the first region in a case where: … there is an obstacle moving toward the second region in the third region, however Ando does explicitly teach:

wherein the sensor circuit is configured to further detect an obstacle in a third region which is not located on the predetermined traveling route and is adjacent to the first region, wherein the program, when executed by the processor, cases the processor to: (“The controller 13 estimates a collision possibility of the self-vehicle and the other vehicle, the latter of which exists in a nearby field of the self-vehicle, i.e., at the proximity of the self-vehicle, based on the data inputted from, for example, the various devices such as the near-field communicator 12, the direction sensor 20 and the like.” [51]; Fig 4 showing vehicle 1 detecting vehicle Rv in the third region which is adjacent to the first region and not located in the traveling route

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: … there is no obstacle moving toward the second region in the third region, and (Fig 3, S3- S7; Fig 4; “The support level is a parameter for determining control contents that are provided for the driver as a support control,” [127]; “In the highest support level 4, a risk of possibly-colliding with other vehicle is notified/reported to the driver visually and audibly, by displaying on the display 70 a warning image for warning the driver of the existence of the other vehicle that may be System is detecting the path of another vehicle in relation to the own vehicle. When a collision path is calculated, the system creates a warning to the driver that a collision is possible. As the system does not calculate a collision, it does not warn the vehicle which will continue to travel normally as seen in the operation of Kim)

perform control such that the vehicle does not enter the first region and stops before the first region in a case where: … there is an obstacle moving toward the second region in the third region (Fig 3 s6-s9 “when the reach time difference is equal to or less than the third threshold, the collision risk level is determined as level 4.” [179]; “a risk of possibly-colliding with other vehicle is notified/reported to the driver visually and audibly, by displaying on the display 70 a warning image for warning the driver of the existence of the other vehicle that may be colliding with the self-vehicle,” [134]  Where the system senses another vehicle in the third region approaching the second region. When a possible collision is determined, the system alerts the driver. The alert would combine with the teachings of Kim which when in an autonomous driving mode would use this warning to prevent the vehicle from entering the intersection to prevent a collision. It is well known in the art that autonomous vehicle aim to avoid collisions to maintain rider safety 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of as taught by Ando to prevent a T-bone style accident from the own vehicle entering the intersection within a dangerous time of .

Regarding claim 8
The combinations of Kim and Ando, as shown in the rejection above, disclosed the limitations of claim 7
Kim further teaches:

wherein the program, when executed by the processor, causes the processor to:
perform control such that the vehicle does not enter the first region and stops
before the first region in a case where: “the system 22 may permit the host vehicle 20 to enter the intersection 24.” [16] System will stop the vehicle before the intersection to prevent blocking of the box) there is no obstacle in the first region; there is no obstacle in the second region; (“Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20,” [15-16] System is checking for obstacles in the first and second regions

Ando further teaches

there is an obstacle moving toward the second region in the third region;
and the obstacle moving toward the second region is estimated to arrive at the second region earlier than the vehicle (“The collision risk evaluation process is a process that System estimates when own vehicle and the obstacle are each predicted to reach a cross point in regard to time. By comparing the times, the systems knows which vehicle will arrive to the point first. As the obstacle is planned to move through the intersection, it must also exit the intersection into the region 2. When the obstacle is predicted to meet at the cross point within a time frame of the own vehicle, the own vehicle warns the driver of a possible collision. The system has sensed a vehicle moving from the third region to the second region and has estimated that it will arrive to the second region earlier than the own vehicle. This would combine with Kim to warn the vehicle to stop before the intersection to avoid a collision.


Regarding claim 9
The combinations of Kim and Ando, as shown in the rejection above, disclosed the limitations of claim 8
Kim further teaches:

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; there is no obstacle in the second region; (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the first/ second region. The system would move through the intersection when obstacles are not present, a control well known in the art

Ando further teaches

	there is an
obstacle moving toward the second region in the third region; and the obstacle moving toward the second region is estimated to arrive at the second region later than the vehicle (“The collision risk evaluation process is a process that evaluates a risk of collision between the object vehicle Rv and the self-vehicle Hv. The collision risk evaluation process is described by using a flowchart shown in FIG. 5. Each of the steps shown in FIG. 5 is performed by the collision possibility determiner F6.” [164]; “the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X” [165]; “In Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach System knowns when the own vehicle and obstacle will enter the first region, as is known in the art, vehicles enter the first region to enter the second region in an order to maintain safety, where the first vehicle to reach the second region will also be the first to reach the second region. The system known through the time difference which vehicle will enter the intersection first. The system calculates the safety threshold from the time difference and in this case, when the own vehicle is predicted to enter the first region far enough ahead of the obstacle, there is no collision risk and does not alert the driver, meaning the autonomous system would pilot the vehicle forward as known in the art to the second region. The system has detected a vehicle in the third region moving toward the second region and has calculated it will enter the second region after the own vehicle so it does not prevent the own vehicle from traveling.

Regarding claim 22:

As shown in the rejection above, Kim disclosed the limitations of claim 16.
Claim 22 recites a Mountable control device having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7. 

Regarding claim 23:

As shown in the rejection above, Kim and Ando disclosed the limitations of claim 22.
Claim 23 recites a Mountable control device having substantially the same limitation as claim 8 above, therefore it is rejected for the same reason as claim 8.

Regarding claim 24:

As shown in the rejection above, Kim and Ando disclosed the limitations of claim 23.
Claim 24 recites a Mountable control device having substantially the same limitation as claim 9 above, therefore it is rejected for the same reason as claim 9. 

 
Claim(s) 10-12 & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park (U.S. Pub No. # 20110282558).

Regarding Claim 10
As shown in the rejection above, Kim taught the limitations of claim 1
	Kim further Teaches

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region in a case where:
there is no obstacle in the first region; there is an obstacle in the second region; (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the second region. The system would move through the intersection when obstacles are not present, a control well known in the art


Kim does not explicitly teach the obstacle in the second region is estimated to leave the second region before the vehicle arrives at the second region, however Park does explicitly teach:

and the obstacle in the second region is estimated to leave the second region before the vehicle arrives at the second region (“The ACC system performs adaptive cruise control by controlling acceleration of the vehicle to follow a target speed preset by a driver. During implementation of adaptive cruise control, deceleration and acceleration of the vehicle are controlled to maintain an appropriate distance with an object ahead of the vehicle using front sensors which function to sense circumferences of the object… based on information from the front sensors of the vehicle, such as a distance between the vehicle and an object ahead of the vehicle, relative speeds,” [6] System detects the movement speed of the ahead vehicle. As the system also knowns the distance the vehicle must travel to open the second region, it calculates how long it will take the ahead vehicle to travel fully to clear the second region and has a prediction when the second region will be clear. Kim teaches the own vehicle waiting until the second region is open before moving, but would be modified to move when it knows the second region will be open by the time the own vehicle arrives to the second region to prevent unnecessary blocking of traffic


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of as taught by Park to prevent the own vehicle from causing traffic hold ups by stopping the vehicle before an intersection in a normal operating case where there will be no backlog in the second region. By allowing the own vehicle to move forward when it knows there will be space, the vehicle will not unnecessarily stop which would cause traffic disruptions. It is well known in the art, and in everyday driving, that a driver should proceed through the intersection even if a vehicle is currently at the intersection exit, when it is known that the other vehicle will clear the intersection exit to prevent unnecessary road blocks.

Regarding Claim 11
As shown in the rejection above, Kim taught the limitations of claim 1
	Kim further Teaches

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region in a case where:
an obstacle in the second region is undetectable by the sensor circuit; and the sensor circuit Kim (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the first/ second region. The system would move through the intersection when obstacles are not present, a control well known in the art

Park teaches

detects another vehicle on the predetermined traveling route, and a speed of the another vehicle along the predetermined traveling route is higher than a predetermined speed  (“The ACC system performs adaptive cruise control by controlling acceleration of the vehicle to follow a target speed preset by a driver. During implementation of adaptive cruise control, deceleration and acceleration of the vehicle are controlled to maintain an appropriate distance with an object ahead of the vehicle using front sensors which function to sense circumferences of the object… based on information from the front sensors of the vehicle, such as a distance between the vehicle and an object ahead of the vehicle, relative speeds,” [6] System detects a relative speed comparing the own and ahead vehicle. System will take action based on difference of relative speed, meaning that there is a predetermined speed of the other vehicle will begin a response from the won vehicle. Here the predetermined speed is a difference in the speed of the ahead vehicle compared to the own vehicle 

Regarding Claim 12
As shown in the rejection above, Kim taught the limitations of claim 1
	Kim further Teaches

wherein the program, when executed by the processor, cases the processor to:
perform control such that the vehicle enters the first region at a first speed in a case where: an obstacle in the second region is undetectable by the sensor circuit; Kim (“the host vehicle, as depicted in FIG. 1, may not be moving because the leading vehicle 34 has yet to clear the intersection 24…Referring to FIG. 2, once the leading vehicle 34 has cleared the intersection by, for example, a distance (see arrow 46) that may be about equal to the length of the host vehicle 20, the system 22 may permit the host vehicle 20 to enter the intersection 24.” [15-16] System if not moving as there is an obstacle in the first/ second region. The system would move through the intersection when obstacles are not present, a control well known in the art. System must move at a speed to move through the intersection

and the sensor circuit detects the another vehicle on the predetermined traveling route, and the speed of the another vehicle along the predetermined traveling route is higher than the predetermined speed, and (“The ACC system performs adaptive cruise control by controlling acceleration of the vehicle to follow a target speed preset by a driver. During implementation of adaptive cruise control, deceleration and acceleration of the vehicle are controlled to maintain an appropriate distance with an object ahead of the vehicle using front sensors which function to sense circumferences of the object… based on information from the front sensors of the vehicle, such as a distance between the vehicle and an object ahead of the vehicle, relative speeds,” [6] System detects a relative speed comparing the own and ahead vehicle. System will take action based on difference of relative speed, meaning that there is a predetermined speed of the other vehicle will begin a response from the won vehicle. Here the predetermined speed is a difference in the speed of the ahead vehicle compared to the own vehicle

perform control such that the vehicle enters the first region at a second speed which is lower than the first speed in a case where: an obstacle in the second region is undetectable by the sensor circuit; and the sensor circuit detects another vehicle on the predetermined traveling route, and the speed of the another vehicle along the predetermined traveling route is lower than the predetermined speed. (“The ACC system performs adaptive cruise control by controlling acceleration of the vehicle to follow a target speed preset by a driver. During implementation of adaptive cruise control, deceleration and acceleration of the vehicle are controlled to maintain an appropriate distance with an object ahead of the vehicle using front sensors which function to sense circumferences of the object… based on information from the front sensors of the vehicle, such as a distance between the vehicle and an object ahead of the vehicle, relative speeds,” [6] System detects a relative speed comparing the own and ahead vehicle. System will take action based on difference of relative speed, meaning that there is a predetermined speed of the other vehicle will begin a response from the won vehicle. As the speed of the ahead vehicle is lower than the speed of own vehicle, it takes action to lower the own vehicles speed below the first speed. A reaction well known in the art of adaptive cruise control to maintain safety by maintaining distance between the vehicles

Regarding claim 25:

As shown in the rejection above, Kim disclosed the limitations of claim 16.
Claim 25 recites a Mountable control device having substantially the same limitation as claim 10 above, therefore it is rejected for the same reason as claim 10. 

Regarding claim 26:

As shown in the rejection above, Kim disclosed the limitations of claim 16.
Claim 26 recites a Mountable control device having substantially the same limitation as claim 11 above, therefore it is rejected for the same reason as claim 11. 

Regarding claim 27:

As shown in the rejection above, Kim and Park disclosed the limitations of claim 26.
Claim 27 recites a Mountable control device having substantially the same limitation as claim 12 above, therefore it is rejected for the same reason as claim 12.


Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Green (U.S. Pat No. #10019011).

Regarding Claim 13
As shown in the rejection above, Kim taught the limitation of claim 1
Kim further teaches

a position information acquisition circuit configured to acquire a position of the vehicle; and (“the intersection locator device 58 may be, or may be part of, a Global Positioning Device (GPS).” [19]

Kim does not explicitly teach a map information storage circuit configured to store map information, wherein the program, when executed by the processor, cases the processor to: perform control such that the vehicle autonomously travels along the predetermined traveling route based on the position of the vehicle and the map information, however Green does explicitly teach:

a map information storage circuit configured to store map information, wherein the program, when executed by the processor, cases the processor to: Green (“the perception system 103 can retrieve or otherwise obtain map data 126 that provides detailed information about the surrounding environment of the autonomous vehicle 10. The map data 126 can provide information regarding: the identity and location of different travelways (e.g., roadways), “ col 13-14, 56-4; “The world state generator 204 can receive information from the prediction system 104, the map data 126, and/or other information such as vehicle pose, a current route, or other information.” Col 15, 39-46

perform control such that the vehicle autonomously travels along the predetermined traveling route based on the position of the vehicle and the map information. (Fig 3, 200, 204, 126 Where the motion planning system takes into account the map data; “An autonomous vehicle 400 has a proposed or desired route 402” col 18, 15-20; “the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle. As examples, the one or more sensors can include … positioning system (e.g., GPS),” col 3-4 57-3; The system travels autonomously which means it must have a traveling route. It is well known in the art that an autonomous driving system uses the position and map information to travel the planned route


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include the teachings of as taught by Green to allow for the autonomous driving system to use map information to autonomously drive the vehicle on a planned route to a desired destination, as is well known in the art that maps are used to create an efficient route to a designated route. Autonomous driving is used to replace driver input with computer driving to carryout routine driving tasks, such as following a route, as is well known in the art.

Regarding claim 15
The combinations of Kim and Green, as shown in the rejection above, disclosed the limitations of claim 13
Green further teaches:

wherein the first region and the second region are associated with the map information. (“The map data 126 can provide information regarding: the identity and location of different travelways (e.g., roadways), road segments, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.);” col 13-14, 56-4 System has stored map data which has planned road segments and crosswalks. This separates the data into sections such as crosswalks and areas outside of intersections which is the equivalent of storing data showing the first and second region.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Green, in further view of Radioworld Inc

As shown in the rejection above, Kim and Green teaches the limitations of claim 13

Kim and Green does not explicitly teach a wireless communication circuit configured to wirelessly communicate with outside, wherein the map information stored in the map information storage circuit is rewritable with other map information input via the wireless communication circuit, however Radioworld does explicitly teach:

a wireless communication circuit configured to wirelessly communicate with outside, wherein the map information stored in the map information storage circuit is rewritable with other map information input via the wireless communication circuit. (Video shows a vehicle map system being updated/ rewritten with other information via a wireless network)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Green to include the teachings of as taught by Radioworld as it is well known in the art, and would be obvious to one skilled in the art by the time of the effective filing date, to have a system to update map information in the storage circuit. Roads are constantly changing which requires maps to be updated to ensure proper travel to a destination. Updating of GPS system maps is well known in the art to prevent out of date routes and roads from being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meinhart U.S. Pub No. 20170349168: A path of a target object is predicted. A path of a non-moving host vehicle is predicted based on at least one of a predetermined host vehicle acceleration and a predetermined host vehicle speed. A threat number for the target is determined based at least in part on the predicted path of the host vehicle, the threat number indicating a probability of a collision between the target and the host vehicle. A brake is actuated when the threat number is above a threat number threshold.
Kusano U.S. Pub No. 20170329337: A method for operating an autonomous vehicle that includes guiding the autonomous vehicle along a planned path of travel. The autonomous vehicle may be brought to a stop along the planned path of travel, during which an operator of the vehicle may offer to allow another vehicle and/or person to pass in front of the stopped autonomous vehicle. The vehicle to which the offer is directed may transmit an acceptance signal in response to the offer signal indicating acceptance of the offer. The acceptance signal may be received by the autonomous vehicle, which may modify its planned path of travel in response to receiving the acceptance signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668